DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 8, 11, 12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrow (US 20180096567 A1) in view of Goncalves (US 20100059589 A1).
Regarding claim 1, Farrow discloses:
1. A self-service point-of-sale (POS) terminal for a customer to register a commodity to be purchased in a store (fig. 1 102), comprising:
	an input device (paragraph 79 touch screen in SCO helper device, paragraph 69 SCO helper may be integrated in self checkout, fig. 2 user interface 212);
	a reading device configured to read symbols on commodities (fig. 1 scanner 104 and see paragraph 63);
	a network interface configured to receive (fig. 2 connection between 202 and 210), from an external device (fig. 2 server 202), instruction information that causes output of caution information (paragraph 62); and
	a processor configured to (paragraph 68 SCO helper device is computerized, paragraph 69 it’s part of self checkout): upon reading of a symbol on a commodity by the reading device, acquire commodity information about the commodity based on the symbol and register the commodity using the commodity information (paragraph 63 scanner that generates a transaction data as it scans an item being transacted at the self-checkout terminal); an
	 upon receipt of an input of completion of registration via the input device (paragraph 99 clicking transaction completed), determine whether to proceed to payment processing on the registered commodity (paragraph 99 starting the tender/payment process).

Farrow fails to disclose: the proceeding to the payment process being based on whether the instruction information has been received from the external device.

However in an analogous art, Goncalves proceeding to the payment process when a customer is ready to make payment only if the exception resolution process is resolved (paragraph 70). It would have been obvious to one of ordinary skill in the art to present issues to the customer after they are trying to pay. The motivation for the combination is to prevent fraud (paragraph 1).

Regarding claim 2, Farrow as modified discloses the determination being made, but does not disclose the sequence of the instruction information being received before the input of completion of registration. However it has been help that changing sequence of steps is obvious to one of ordinary skill in the art. See MPEP 2144.04(IV)(C) which states the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”. Thus it would have obvious to one of ordinary skill in the art that the instruction information can be received before completion of registration.

Regarding claim 5, Farrow further discloses: 5. The POS terminal according to claim 1, further comprising: a display device, wherein the processor is further configured to control the display device to display caution information when the instruction information is received (paragraph 5 user interface displays alert).

Regarding claim 8, Farrow further discloses: 8. The POS terminal according to claim 5, wherein the caution information comprises a message asking whether the customer has correctly registered the commodity and a button for the customer to respond to the message (paragraph 79 non-scan alert, customer responds by making selection on touch screen).
Claim 9 is rejected for the same reasons as claim 8 in view of the combination made for claim 1. 

Claims 11, 12, 15 and 18 are rejected for the same reasons as above.

Claim(s) 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Farrow (US 20180096567 A1) in view of Goncalves (US 20100059589 A1) as applied to claims 2/12 above, and further in view of Smith (US 20050033643 A1).
Regarding claims 3 and 4, Farrow as modified fails to disclose the additional subject matter. However, Smith discloses wherein the processor determines to proceed to the payment processing upon receipt of a clerk code after an error has been received (paragraph 41) and wherein the processor is further configured to require input of a clerk code via the input device before proceeding to the payment processing if am error has been received (paragraph 41 override code). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Farrow as modified by allowing a clerk to override errors. The motivation for the combination is to avoid confrontation (paragraph 41).

Claims 13 and 14 are rejected for the same reasons as above.
Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Farrow (US 20180096567 A1) in view of Goncalves (US 20100059589 A1) as applied to claims 5/15 above, and further in view of Catoe (US 10192208 B1).
Regarding claim 6, Farrow as modified fails to disclose and Catoe discloses wherein the caution information comprises a message indicating that a store clerk is coming (column 8 line 60). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Farrow as modified by displaying messages to the customer as appropriate. The motivation for the combination is improved self-checkout (column 2 8-25).
Claim 16 is rejected for the same reasons as above.
Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Farrow (US 20180096567 A1) in view of Goncalves (US 20100059589 A1) as applied to claims 5/15 above, and further in view of Oosugi (US 20070255665 A1).
Regarding claim 7, Farrow fails to disclose and Oosugi discloses wherein a popup window over a registration screen on which the commodity information about the registered commodity is shown is used to display the caution information (fig. 15). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Farrow as modified by overlaying exception messages. The motivation for the combination is improved self-checkout (paragraph 14).

Claim 17 is rejected for the same reasons as above.
Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farrow (US 20180096567 A1) in view of Goncalves (US 20100059589 A1 as applied to claim 8/18 above, and further in view of Sadler (US 6571218 B1).
Regarding claim 9, Farrow as modified discloses resolving an exception with a button, but fails to clearly disclose proceeding to payment processing thereafter. However, Sadler discloses resolving issues before processing payment (fig. 2 58->78). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Farrow as modified by processing payment after resolving exceptions. The motivation for the combination is improved self-checkout (column 1 line 8).

Claim 19 is rejected for the same reasons as above.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrow (US 20180096567 A1) in view of Goncalves (US 20100059589 A1)  as applied to claim 2 above, and further in view of Catoe (US 10192208 B1).
Regarding claim 10, Farrow as modified fails to disclose the additional subject matter of claim 10. However Catoe discloses: a lamp, wherein the processor is further configured to turn on the lamp when the caution information is output (column 8 50-67). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Farrow as modified by lighting the lane lights as appropriate. The motivation for the combination is improved self-checkout (column 2 8-25).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrow (US 20180096567 A1) in view of Goncalves (US 20100059589 A1) and Kundu (US 8462212 B1).
Regarding claim 20, Farrow discloses a monitoring system for monitoring customers in a retail store, comprising:
	One or more cameras installed in the store (fig. 1 106, paragraph 38);
	A monitoring device (108); 
	A POS terminal for a customer to register a commodity to be purchased in the store (102), including:
	an input device (paragraph 79 touch screen in SCO helper device, paragraph 69 SCO helper may be integrated in self checkout, fig. 2 user interface 212);
	a reading device configured to read symbols on commodities (fig. 1 scanner 104 and see paragraph 63);
	a network interface configured to receive (fig. 2 connection between 202 and 210), from the monitoring device (fig. 2 server 202), instruction information that causes output of caution information (paragraph 62); and
	a processor configured to (paragraph 68 SCO helper device is computerized, paragraph 69 it’s part of self checkout): upon reading of a symbol on a commodity by the reading device, acquire commodity information about the commodity based on the symbol and register the commodity using the commodity information (paragraph 63 scanner that generates a transaction data as it scans an item being transacted at the self-checkout terminal); an
	 upon receipt of an input of completion of registration via the input device (paragraph 99 clicking transaction completed), determine whether to proceed to payment processing on the registered commodity (paragraph 99 starting the tender/payment process).

Farrow fails to disclose: 1) the proceeding to the payment process being based on whether the instruction information has been received from the external device and 2) the monitoring device being operated by a store clerk and configured to display an image captured by each of the cameras.

However in an analogous art, Goncalves proceeding to the payment process when a customer is ready to make payment only if the exception resolution process is resolved (paragraph 70). It would have been obvious to one of ordinary skill in the art to present issues to the customer after they are trying to pay. The motivation for the combination is to prevent fraud (paragraph 1).

Farrow as modified still fails to disclose: 2) the monitoring device being operated by a store clerk and configured to display an image captured by each of the cameras.

However Kundu discloses a monitoring device being operated by a store clerk and configured to display an image captured by the cameras (column 19 1-7 the analyzer 140 can retrieve information (e.g., type of item, price of item, etc.) associated with the event and display such information to the user as well. Accordingly, the reviewer can analyze the video associated with event 2 and determine whether an item was properly scanned.). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Farrow as modified by enabling the monitoring device to display images associated with scanning events. The motivation for the combination is an improved self-checkout (column 7 50-57)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Widmaier (US 20210049575 A1) discloses a self-checkout with sensor-based item verification. Pricochi (US 20200234056 A1) discloses a POS system with a network-based analysis of camera data to evaluate scanned item irregularities. McCauley (US 10628954 B1) discloses checkout verification of weight and volume based on image analysis. Thramann (US 9589433 B1) discloses a self checkout system with an anti-theft system. Migdal (US 20140176719 A1) discloses a camera-based system for assessing fraud at a self-checkout. Srinivasan (US 8570375 B1) discloses a POS terminal with video review system. Connell (US 20090272801 A1) discloses a checkout system with a camera to check for fraud. Herwig (US 20090039164 A1) discloses a POS system with image recognition used to verify items.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687